DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 December 2022.  Claims 1-6 and 8-10 are examined and pending. Claims 1, 3, 6, and 10 are currently amended and claim 7 has been cancelled.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of November 19, 2022 have been fully considered are persuasive. As such, the claim interpretation under 35 USC 112(f)as previously presented has been withdrawn.
Applicant’s amendments/arguments with respect to the rejection of claims 1-10 under 35 USC 112(b) as set forth in the Office Action of October 28, 2021 have been fully considered and are persuasive. However, examiner notes that amendments has raised new basis of 112(b) rejection, see rejection below. 



Applicant’s amendments/arguments with respect to the rejection of claims 1-10 under 35 USC 101 have been carefully considered and are persuasive. As such, the rejection as previously presented has been withdrawn.
Applicant’s arguments with respect to claims 1-6 and 8-10 under USC 103 as being unpatnentable over Braunstein in view of Foster have been fully considered but are not persuasive. 
Applicant specifically argue that Braunstein does not disclose applicant's improvement of dynamic updates passed between machines without having to route through the off-board controllers. The Examiner cites paragraphs [0016-0017], [0027-0028], [0032-0033], and [0036-0037], in Braunstein to Applicant's claim 7, but the Examiner may be mistaken as these paragraphs disclose the on-board controller sending signals received by the sensor devices to the Offboard Worksite Controller, and not between machines. Whereas, Applicant's invention still utilizes an off-board controller with the added improvement of the on-board communication dynamically updating between machines for more effective worksite operation and with improved powertrain control features caused by analysis of the dynamic updates received. Braunstein fails to disclose or suggest the dynamic updates and should be withdrawn for failing to teach or suggest each and every element of the amended claim 1 and 10.
Further applicant argues that Braunstein as modified by Foster fails to teach the dynamic updates from machine-to-machine communication which the on-board controllers can receive, transfer, and analyze to control the powertrain output of the machine based on another machine's signal. Foster does not disclose they dynamic updates received by a machine from another machine and an offboard worksite controller like Applicant's disclosure and as now stated in amended claims 1 and 10. Both Braunstein and Foster only claim an on-board controller of a machine receiving updates from a base or off- board worksite controller passing data to each machine after receiving signals from each machine. 
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Firstly, applicant states that the present invention utilizes an off-board controller with the added improvement of the on-board communication dynamically updating between machines and further argues that the on-board controllers of the machine are dynamically communicating with each other to dynamically update received signals and not receiving updates from a base or off-board controller. 
Examiner disagree that the claim should be interpreted in a way in which machines are directly communicating with each other in real time or dynamically to provide the updates of the signals since such language/teachings is not presented/emphasized in the claim and should not be limited to the interpretation where the machines are receiving data directly from each other through dynamic communication among on-board controllers of the machines. Furthermore, Braunstein specifically on paragraphs [0007], [0016-0017], [0027-0028], [0032-0033], and [0036-0038] teaches transferring signals corresponding to a triggering event (at least one condition of the haul route) in which the machine traversing the haul route triggered the event (corresponding one of the machine is operating) to another machine, i.e. cleanup machine 12C or other machines 12 (an at least one other machine from the one or more machines operating).) and therefore transferring and communication of signals among different machines is achieved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation(s) “at least one another machine” in line 24 is indefinite. It is unclear to the examiner if this is referring to the at least one another machine recited previously in line 23 or a different one another machine. Further in claim 1, the recited limitation “analyze the signals corresponding to the at least one condition of the haul route received from the corresponding at least one machine and the at least one another machine” in lines 28-30 is/are indefinite. It is unclear to the examiner what is being analyzed, the limitation recite to analyze the signals received from the corresponding at least one machine and the at least one another machine, however, the only signals being received are from at least one another machine, there is no receiving of signals from the corresponding at least one machine, the previous limitation recite transferring signals in which the corresponding one of the machine is operating and not receiving the signals.  
In claim 10, the recited limitation “analyze the signals corresponding to the at least one condition of the haul route received from the corresponding at least one machine and the at least one another machine” in lines 25-26 is/are indefinite. It is unclear to the examiner what is being analyzed, the limitation recite to analyze the signals received from the corresponding at least one machine and the at least one another machine, however, the only signals being received are from at least one another machine, there is no receiving of signals from the corresponding at least one machine, the previous limitation recite transferring signals in which the corresponding one of the machine is operating and not receiving the signals.   
Claims 2-6 and 8-9 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al (US20140214238) in view of Foster et al (US20160334798).
With respect to claim 1, Braunstein et al teaches a worksite management system for a worksite having one or more machines operating on a network of haul routes (see at least [abstract], [0037-0038], and [Fig. 1]), the worksite management system comprising: a sensor module associated with each of the one or more machines (see at least [0007], [0016], and [0033]), wherein the sensor module is configured to generate a signal indicative of a location of a corresponding one of a machine from the one or more machines on the worksite (see at least [0007] and [0028]); and an on-board controller associated with each of the one or more machines and communicably coupled to the sensor module (see at least [0017], [0019-0023], and [0027-0029]), the on-board controller of each of the one or more machines is configured to: receive the signal corresponding to the location of the corresponding one of the machine on the worksite (see at least [0007] [0017], [0022], and [0028]); and provide recommended actions to a human operator for controlling the machine (see at least [0021]); transfer signals corresponding to the at least one condition of the haul route in which the corresponding one of the machine is operating to an at least one another machine in which at least one another machine from the one or more machines is operating (see at least [0007], [0016-0017], [0027-0028], [0032], and [0036-0038], Braunstein teaches transferring signals corresponding to a triggering event (at least one condition of the haul route) in which the machine traversing the haul route triggered the event (corresponding one of the machine is operating) to another machine, i.e. cleanup machine 12C or other machines 12 (an at least one other machine from the one or more machines operating).); receive signals corresponding to the at least one condition of the haul route from at least one another machine (see at least [0016-0017], [0027-0028], 0032], and [0038]); analyze the signals corresponding to the at least one condition of the haul route received from the corresponding at least one machine and the at least one another machine (see at least [0032-0033] and [0036-0037]; identify a location of the at least one condition on the haul route from the network of haul routes based on the analysis of the received signals (see at least [0032-0033] and [0036-0038]); and control the speed of the powertrain of the at least one machine from analyzing the signals based on the at least one condition of the haul route (see at least [0021], [0034], and [0038]). 
However, Braunstein et al do not specifically teach the on-board controller having memory for including an at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes; identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the corresponding one of the machine based on the at least one identified condition. 
Foster et al teaches the on-board controller having memory for including an at least one of a pre-generated or learned terrain map of the network of haul routes (see at least [0052-0053] and [0058]); and the on-board controller is configured to lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the corresponding one of the machine based on the at least one identified condition (see at least [0021], [0056], [0061], and [0063-0064]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained wherein the on-board controller having memory for including an at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes; identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the corresponding one of the machine based on the at least one identified condition. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
With respect to claim 2, Braunstein et al teaches wherein the sensor module comprises at least one of: a locating device; an inertial measurement unit, and a machine speed sensor (see at least [0015-0016]).
With respect to claim 3, Braunstein et al teaches wherein the at least one condition of the haul route comprises one or more rough areas on the haul route (see at least [0016], [0028], and [0032-0033]).
With respect to claim 4, Braunstein et al teaches wherein the one or more recommended action comprises controlling a powertrain output of the corresponding one of the machine to reduce a speed while the corresponding one of the machine traverses on the location with the at least one identified condition (see at least [0021] and [0034]).
With respect to claim 5, Braunstein et al do not specifically teach wherein the on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert. Foster et al teaches wherein the on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert (see at least [0035-0036], [0043], [0049], and [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which a n event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained wherein the on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
With respect to claim 6, Braunstein et al teaches wherein the sensor module is further configured to generate signals indicative of at least one condition of the haul route from the network of haul routes on which the corresponding one of the machine is operating (see at least [0016-0017], [0027-0028], and [0032]).
With respect to claim 8, Braunstein et al teaches wherein the on-board controller is further configured to communicate the identified location of the one or more rough areas to an off-board controller (see at least [0022-0024] and [0028-0032]). 
With respect to claim 9, Braunstein et al do not specifically teach wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map; update the terrain map based on the determination; and communicate the updated terrain map to the one or more machines on the worksite. Foster et al teaches wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]); update the terrain map based on the determination (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]); and communicate the updated terrain map to the one or more machines on the worksite (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map; update the terrain map based on the determination; and communicate the updated terrain map to the one or more machines on the worksite. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
With respect to claim 10, Braunstein et al teaches a machine configured to work on a network of haul routes on a work site(see at least [abstract], [0037-0038], and [Fig. 1]), the machine comprising: a power source (see at least [0016]); a pair of ground engaging elements (see at least [0015]); a powertrain configured to transfer power from the power source to the pair of ground engaging elements (see at least [0021]); a sensor module associated with each of the one or more machines (see at least [0007], [0016], and [0033]), wherein the sensor configured to generate a signal indicative of a location of the machine on the worksite; (see at least [0007] and [0028]); and an on-board controller communicably coupled to the sensor module (see at least [0017], [0019-0023], and [0027-0029]), the on-board controller of the machine is configured to: receive the signal corresponding to the location of the machine (see at least [0007] [0017], [0022], and [0028]); and provide recommended actions to a human operator for controlling the machine (see at least [0021]); transfer signals corresponding to the at least one condition of the haul route in which the corresponding one of the machine is operating to an at least one another machine in which at least one another machine from the one or more machines is operating (see at least [0007], [0016-0017], [0027-0028], [0032], and [0036-0038], Braunstein teaches transferring signals corresponding to a triggering event (at least one condition of the haul route) in which the machine traversing the haul route triggered the event (corresponding one of the machine is operating) to another machine, i.e. cleanup machine 12C or other machines 12 (an at least one other machine from the one or more machines operating).); receive signals corresponding to the at least one condition of the haul route from at least one another machine (see at least [0016-0017], [0027-0028], 0032], and [0038]); analyze the signals corresponding to the at least one condition of the haul route received from the corresponding at least one machine and the at least one another machine (see at least [0032-0033] and [0036-0037]; identify a location of the at least one condition on the haul route from the network of haul routes based on the analysis of the received signals (see at least [0032-0033] and [0036-0038]); and control the speed of the powertrain of the at least one machine from analyzing the signals based on the at least one condition of the haul route (see at least [0021], [0034], and [0038]).
However, Braunstein et al do not specifically teach the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the machine in the terrain map of the network of haul routes; identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition. 
Foster et al teaches the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes (see at least [0052-0053] and [0058]); and the on-board controller is configured to lookup the location of the machine in the terrain map of the network of haul routes (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition (see at least [0021], [0056], [0061], and [0063-0064]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the machine in the terrain map of the network of haul routes; identify at least one condition of a haul route from the network of haul routes at the looked-up location based on an information included in the terrain map; and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667